Citation Nr: 1511157	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  11-31 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as "neurosis."

2.  Entitlement to an increased rating, greater than 10 percent, for irritable bowel syndrome (IBS) and residuals of gall bladder surgery.

3.  Entitlement to a higher initial rating, greater than 30 percent, for migraine headaches.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 2005 until February 2008.  
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010 and May 2012 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran appealed from a denial of service connection, denial of an increased rating, and from an initial rating assigned in these decisions, and the matters are now before the Board.

The Veteran had previously requested a hearing before the Board, however in a January 2015 statement, she withdrew such request.
 

FINDINGS OF FACT

1.  The Veteran does not have neurosis or any mental health disorder for which service connection may be granted, but for which compensation has not already been granted.

2.  Throughout the entire rating period, IBS and residuals of gall bladder surgery have been productive of severe symptoms including alternating diarrhea and constipation.

3.  Throughout the initial rating period, migraines have been productive of completely prostrating attacks more than once a month, and lasting for one to two days.



CONCLUSIONS OF LAW

1.  The criteria for service connection for neurosis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 4.125 (2014); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

2.  The criteria for a rating of 30 percent for IBS and residuals of gall bladder surgery have been met throughout the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159,4.7, 4.114, Diagnostic Code 7318-7319 (2014).

3.  The criteria for an initial rating in excess of 50 percent for migraine headaches have been nearly approximated throughout the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
	
Service Connection for Neurosis

In September 2009, the Veteran contacted the RO and initiated a claim of service connection for "neurosis," without further specification.  The Veteran had previously claimed entitlement to service connection for Attention Deficit Hyperactivity Disorder (ADHD) or Attention Deficit Disorder (ADD), bipolar disorder, Posttraumatic Stress Disorder (PTSD), Tourette's syndrome, and tardive dyskinesia.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

As a practical matter, a claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In an August 2014 decision, the RO included the Veteran's PTSD as part of her rating for service-connected bipolar disorder.  In Clemons, the U.S. Court of Appeals for Veterans Claims held that a claim for a single psychiatric disorder should include all psychiatric disorders that are raised by the record.  In view of Clemons, a grant of service connection for one psychiatric disorder is effectively a grant of all psychiatric disorders unless the evidence raises the possibility that separate ratings may be warranted.  Cf. Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

Review of the record reveals a complex mental health history, including the diagnosis of bipolar disorder during service.  The Veteran has also reported having been diagnosed with ADHD during service - though to reiterate, a claim for ADD (and implicitly ADHD as well) was previously denied, and the Veteran has not sought to reopen such claim.  Service treatment records include no evidence of complaints or treatment for neurosis, in spite of treatment records regarding bipolar disorder.

On VA examination in June 2012, the examiner commented that the Veteran had either current or past diagnoses of a not otherwise specified personality disorder, PTSD, ADHD, and bipolar disorder.  The examiner went on to state that, with regard to her current mental health disorders, it was not possible to differentiate what symptoms were attributable to each diagnosis, and an attempt to do so would "involve mere speculation due to symptoms overlap."

The Board finds the conclusions of the June 2012 VA examiner to be highly probative that the Veteran does not have a current or past diagnosis of neurosis.  Furthermore, to the extent that she does have multiple mental health diagnoses, such symptoms have been contemplated in her rating for bipolar disorder and PTSD.  Thus, without competent evidence of neurosis or any other separately ratable mental health disorder, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Ratings, Generally

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14.

Increased Rating for IBS

The Veteran was previously awarded service connection and assigned an initial disability rating for IBS.  An appeal of the initial rating is not before the Board; rather the Veteran seeks an increased rating.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

The Veteran's IBS is currently rated as 10 percent disabling, effective February 17, 2008, under 38 C.F.R. § 4.114, Diagnostic Code (DCs or Codes) 7318-7319 (2014).  Hyphenated Diagnostic Codes are used when a rating under one Code requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  In this case DC 7319 is used for rating the Veteran's IBS as irritable colon syndrome, while DC 7318 relates to the removal of her gall bladder, the underlying source of the disability.

DC 7318 provides for a 10 percent rating on removal of the gall bladder with mild symptoms, and a 30 percent rating on removal with severe symptoms.  Under DC 7319, a 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress, and a 30 percent rating is assigned for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  For both DC 7318 and DC 7319, a 30 percent rating is the highest schedular rating available.  38 C.F.R. § 4.114.  The words "mild," and "moderate" are not defined in the above rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

Ratings under DCs 7301 to 7329 will not be combined with each other.  A single evaluation will be assigned under the Diagnostic Code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114; see also 38 C.F.R. §§ 4.113 , 4.14 (2014).

After reviewing the entire claims file, the Board finds that the Veteran's IBS has been 30 percent disabling throughout the period on appeal.  Specifically, IBS has been productive of severe symptoms including alternating diarrhea and constipation.

On VA examination in October 2010, the Veteran endorsed episodic cramping several days a week with occasional nausea but no vomiting.  The Veteran had diarrhea but no constipation, and her weight was stable.  The abdomen was full, soft, mildly tender in the right and left lower quadrants, and was without any rebound tenderness or masses.  There was no organomegaly, pulsatile masses, or bruits noted, and bowel sounds were normal.  The examiner reported that there had been no recommended bedrest or periods of incapacitation over the prior 12 months, and the disability caused no impediment to activities of daily living or impediment to work.

A colonoscopy in November 2009 revealed the colon to be markedly redundant and the caliber wider than normal, with retrograde flow into the appendix and terminal ileum.  Unfortunately fluoroscopic spot films taken by the radiologist where lost due to an equipment malfunction, and thus were not formally reported.  It was noted that "no abnormal observations were made by the radiologist during the procedure," though the study was nonetheless "regarded as incomplete" due to the lost films.

VA examination in March 2012 confirmed that the only intestinal disorder was IBS, which did not required continuous medication.  Signs and symptoms attributable to IBS included diarrhea and abdominal distension.  She had frequent episodes of bowel disturbance with abdominal distress, with seven or more such episodes in the past year.  There was no weight loss or malnutrition associated with IBS, and no tumors, neoplasms, or other pertinent physical findings, including surgical scars.  The disability did affect the Veteran's ability to work, but only to the extent that she "does not know when she would have an attack and if she did, she would have to spend time in the bathroom."

In a January 2015 statement in support of her claim the Veteran reported that her symptoms include contemporaneous constipation and diarrhea, and that she has "these problems two times a week," but also that "just about every day I have constipation or diarrhea."  The Veteran reported having "accidents" and feeling that it was "easiest for [her] to stay home."

The Veteran is competent to report on those symptoms which are capable of lay observation such as constipation and diarrhea.  Layno v. Brown, 6 Vet. App. 465 (1994).  Hence, the Board finds her reports of daily constipation or diarrhea to be probative of her level of symptomatology.  Accordingly, IBS symptoms more closely resemble the criteria of a 30 percent rating under DC 7319 - severe symptoms, with diarrhea or alternating diarrhea and constipation - rather than the criteria for a 10 percent rating - mild symptoms.  38 C.F.R. § 4.114.

The Board reiterates that a schedular rating of greater than 30 percent is not provided for under DC 7318 or DC 7319.  Nonetheless, the Board has considered applying alternate Codes to evaluate the Veteran's service-connected IBS where applicable.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this regard, the Board notes that the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," see Butts v. Brown, 5 Vet. App. 532, 538 (1993), and that one Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Nonetheless, having considered whether a rating of greater than 30 percent may be warranted under an alternative Diagnostic Code, the Board finds that one is not under any Code related to the digestive system.  See 38 C.F.R. § 4.114.

Thus, the Board concludes that the Veteran's IBS has been 30 percent disabling throughout the entire period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Initial Rating for Migraines

The Veteran's appeal for a higher initial rating for migraines is an appeal from the initial assignment of a disability rating following the establishment of service connection.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

In the May 2011 decision on appeal, the Veteran was awarded service connection for migraines and granted an initial evaluation of 30 percent effective November 26, 2010.  The disability is rated under 38 C.F.R. § 4.124, DC 8100, which provides for a 30 percent rating on evidence of characteristic prostrating attacks occurring on an average once a month over the last several months, and a 50 percent maximum schedular rating for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a DC 8100.

After reviewing the entire claims file, the Board finds that the Veteran's migraines have most closely approximated the criteria for a 50 percent rating throughout the period on appeal.  Specifically, migraine headaches have been productive of completely prostrating attacks more than once a month, and lasting for one to two days.
 
The Veteran was asymptomatic at the time of her February 2011 VA examination, and on VA examination in May 2011, it was noted that she had not had any doctor-prescribed bedrest or incapacitation in the prior 12 months.  There was no impediment to activities of daily living, and the Veteran reported recurrent weekly frontal headaches, usually associated with exposure to noisy environments.  The examiner indicated that the Veteran took multiple oral medications, used to either abort emerging headaches or to treat the symptoms when present.  Based on her reported symptoms and the indicated medications, the examiner confirmed the Veteran's diagnosis of migraine headaches.

On VA examination in March 2012, the Veteran reported no significant changes since her prior VA examination.  Headache symptoms included pain localized to one side of the head, and pain which worsened with physical activity.  She also experienced nausea, vomiting, sensitivity to light and sound, and changes in vision.  Symptoms lasted for one to two days, and prostrating attacks occurred more than once a month.  Despite the frequency of attacks, the examiner expressly indicated that prostrating attacks were not "very frequent," and in describing the impact on her employment the examiner only indicated that the Veteran reported she "would not be able to work and she would have to call in sick if she had a migraine headache."

While treatment records clearly indicated that the frequency of attacks is more than monthly, a rating of 50 percent is nonetheless predicated upon attacks being both "very frequent" and "productive of severe economic inadaptability."  To that end, the Board finds a September 2014 statement from the Veteran's representative endorsing "migraines [which] keep her prostrate at least once a week" to be highly probative of "very frequent" migraine attacks.  Though the record does not contain an assertion of severe economic inadaptability from a VA examiner, the Board nonetheless finds that migraine attacks which occur at least once a week, lasting between one and two days, more closely reflect the criteria for a 50 percent rating than those criteria for a 30 percent rating under DC 8100.  38 C.F.R. § 4.124a.

As with the Veteran's rating for IBS, this is the highest schedular rating available under the current Code, and thus the Board has considered other potentially applicable Codes, but finds that a rating of greater than 50 percent is not warranted for the Veteran's symptoms.

Accordingly, the Board concludes that the Veteran's migraine disability has been 50 percent disabling throughout the entire initial rating period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Extraschedular Consideration

The Board has also considered whether referral for extraschedular ratings is warranted for service-connected IBS or migraines.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's service-connected disabilities above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disabilities on the basis of frequency and severity of gastrointestinal and headache symptoms; thus, the demonstrated manifestations - namely diarrhea, constipation, and frequent prostrating headaches - are contemplated by the provisions of the rating schedule.  Accordingly, the Board finds that the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities: bipolar disorder, degenerative disc disease of the lumbar spine, and bilateral tinnitus - in concluding that referral for consideration of an extraschedular rating is not warranted.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 

Finally, in spite of the severity of her IBS and migraines, the record does not reveal that the Veteran is specifically claiming that she is rendered unemployable by virtue of these disabilities, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Notice letters were sent to the Veteran in September 2009 and January 2011, prior to the respective initial adjudications of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
      
The appeal regarding migraine headaches arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

For an increased-compensation claim, the U.S. Court of Appeals of Veterans Claims has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009), see also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Such notice was provided to the Veteran.

The Board recognizes that since the time of the most recent adjudication of the record by the RO, additional medical evidence has been added to the record.  The Board has carefully reviewed the additional evidence and notes that it is duplicative of Social Security Administration (SSA) and VA treatment records which had been previously associated with the claims file, and previously considered in RO decisions.

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all SSA disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment in addition to records from SSA.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The Board recognizes that since the time of the most recent adjudication of the record by the RO, additional medical evidence has been added to the record.  The Board has carefully reviewed the additional evidence and notes that it is duplicative of SSA and VA treatment records which had been previously associated with the claims file, and previously considered in RO decisions.

The duty to assist was further satisfied by VA examinations in February 2011, May 2011, March 2012, and June 2012 during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  To the extent that examiners in February 2011were not provided the Veteran's claims file for review, accurate and relevant histories was elicited from the Veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Service connection for neurosis is denied.

A rating of 30 percent, and no higher, for IBS is granted.

An initial rating of 50 percent, and no higher, for migraine headaches is granted.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


